Cochrane, J.
(dissenting):
The language of the statute (Laws of 1848, chap. 319, § 6, as amd. by Laws of 1903, chap. 623) is that any corporation formed under the act may take property “ by virtue of any devise or bequest ” contained in a last will and testament, but that “ no such devise or bequest shall be valid, in any will which shall not have been made and executed at least two months before the death of the testator.”
It is only in a limited and restricted sense that the appellant claims title to the fund in question solely “ by virtue of ” the bequest in the will of William H. Watson, Sr., or that the claim of the appellant rests exclusively on a “ bequest ” under that will. In a larger and more comprehensive sense the claim of the appellant exists not only “ by virtue of ” the bequest in the will but also by virtue of the fact that Bertha C. Watson has not executed the power given her by that will. There would be no doubt that if she had exercised such power *385in favor of this appellant, such exercise of power would have been valid and the appellant would have good title to the fund in question. Its title in such case would depend both on the provisions of the will of William H. Watson, Sr., and also on the exercise by Bertha C. Watson of the power conferred on her by said will. The two elements would combine to give good title to this appellant. So on the other hand it seems to me that Bertha C. Watson having failed to execute such power, such failure on her part must likewise be considered as an element in determining the title to this fund. Such title depends not exclusively on the provisions of the will but also on what Bertha C. Watson has done or omitted to do in connection with the power granted her by the will. It is not alone the will of the testator but also the will of Bertha C. Watson to execute or not to execute the power conferred on her which determines this question. It does not seem to me that this reasoning is abstruse when it is considered that the statute is a somewhat arbitrary interference with the right of the testator to dispose of his property as he pleases, and that under the circumstances here disclosed the claim of the appellant is in clear conformity with the wishes and intent of the testator. I think this case does not fairly come within the prohibition of the statute.
Decree affirmed, with costs.